Order entered October 24, 2019




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-19-00563-CV

       CRESTOR GLOBAL INVESTMENTS DELAWARE LLC, LLC, Appellant

                                             V.

  WILLMINGTON TRUST, NATIONAL ASSOCIATION, AS TRUSTEE FOR THE
REGISTERED HOLDERS OF COLONY AMERICAN FINANCE 2015-1 MORTGAGE-
 BACKED NOTES, CHRISTOPHER CHAUVIN, INDIVIDUALLY, ET AL., Appellees

                     On Appeal from the 134th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-18-01477

                                           ORDER
       Before the Court is appellees’ October 23, 2019 second unopposed motion to extend time

to file their response brief. Appellees request a seven-day extension. We GRANT the motion

and extend the time to November 1, 2019.


                                                    /s/   ERIN A. NOWELL
                                                          JUSTICE